PER CURIAM.
The appellant complains that the award of alimony in gross of $20,000 and periodic alimony of $250 per month awarded his wife as an incident to a decree of divorce in her favor violates the terms of § 452.-080, RSMo 1969, V.A.M.S., and was, in any event, excessive.
On the first point, § 452.080 which provides that “[u]pon a decree of divorce in favor of the wife, the court may, in its discretion, decree alimony in gross or from year to year” has been construed in pari materia with § 452.070 by our Supreme Court in Hawkins v. Hawkins, 511 S.W.2d 811 (Mo.1974) to authorize both gross and annual alimony by a decree in a given case. This contention of appellant on this issue is without merit.
On the point of excessiveness of award, the record shows that the plaintiff, then 59 years of age, and the defendant, then 57, had been married 39 years.
The defendant became wayward after the death of his father who had lived with the parties for 30 years. The defendant owned 400 or so acres of rich farm land and extensive farm machinery, while the plaintiff was without means at the time of their separation. The record is replete with evidence of the means and obligations of the defendant and the physical infirmity and the reasonable cost for maintenance of the wife. The record fully supports the award of the trial court for both gross and annual alimony, and for the amounts entered in judgment. Rule 73.01(d), V.A.M. R. A more extended opinion would have no precedential value. Rule 84.16 (b).
The judgment is affirmed.